DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 18 January 2019.  Claims 1 – 8 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “by means of a drive unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 are objected to because of the following informalities:
In Re Claim 2, the limitations “the clamp-in unit comprises at least the clamping element, which is in particular embodied differently from the drive element of the drive unit and which comprises the convex abutment element that realizes the abutment surface for the flexible- tube delivery element” are a substantial duplicate of the limitations “the clamp-in unit comprises at least one clamping element, which in particular differs from a drive element of the drive unit and which comprises a convex abutment element realizing an abutment surface for the flexible-tube delivery element” in Claim 1 (see MPEP 608.01 (m)).
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “said/the flexible-tube delivery element” five times: Once in Lines 4 – 5, once in Line 6, once in Line 8, once in line 10, and once in Line 13.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one flexible-tube delivery element” in Line 2 is being referenced.  For the purpose of prior art analysis, the phrase --said/the at least one flexible-tube delivery element-- will be assumed instead.
In Re Claim 1, a description of examples or preferences is properly set forth in the specification rather than the claims – see MPEP § 2173.05(d).  The phrase “in particular” in Lines 11 – 12 leads to confusion over the intended scope of a claim because it is unclear whether the limitations following the phrase are part of the claimed invention, thus rendering the claim indefinite. 
In Re Claim 1, this claim recites the limitation “the clamping element” three times: Once in Line 15, once in Line 17 and once in Line 18.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one clamping element” in Line 11 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one clamping element-- will be assumed instead.
In Re Claim 2, a description of examples or preferences is properly set forth in the specification rather than the claims – see MPEP § 2173.05(d).  The phrase “in particular” in Lines 3 – 4 leads to confusion over the intended scope of a claim because it is unclear whether the limitations following the phrase are part of the claimed invention, thus rendering the claim indefinite.
 
In Re Claim 2, this claim recites the limitation “the clamping element” in Line 3.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one clamping element” in Line 11 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one clamping element-- will be assumed instead.
In Re Claim 2, this claim recites the limitation “said/the flexible-tube delivery element” in Lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one flexible-tube delivery element” in Line 2 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --said/the at least one flexible-tube delivery element-- will be assumed instead.
In Re Claim 3, this claim recites the limitation “said/the flexible-tube delivery element” in Lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one flexible-tube delivery element” in Line 2 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --said/the at least one flexible-tube delivery element-- will be assumed instead.
In Re Claim 4, this claim recites the limitation “the clamping element” four times: Once in Lines 2 – 3, once in Lines 3 – 4, once in Line 5 and once in Line 6.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one clamping element” in Line 11 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one clamping element-- will be assumed instead.
In Re Claim 5, this claim recites the limitation “the clamping element” three times: Once in Lines 2 – 3, once in Lines 3 – 4 and once in Line 5.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one clamping element” in Line 11 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one clamping element-- will be assumed instead.
In Re Claim 5, it is unclear if the “at least one angled clamping surface” of the clamping element mentioned in Line 5 of Claim 5 is the same as the at least one angled clamping surface of the clamping element mentioned in Lines 15 – 16 of Claim 1 or if these are different angled clamping surfaces.  For the purposes of examination, it will be assumed that they are the same.
In Re Claim 6, this claim recites the limitation “the angled clamping surface” in Line 3.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one angled clamping surface” in Line 5 of Claim 5 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one angled clamping surface-- will be assumed instead.
In Re Claim 6, this claim recites the limitation “said/the flexible-tube delivery element” in Lines 4.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one flexible-tube delivery element” in Line 2 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --said/the at least one flexible-tube delivery element-- will be assumed instead.
In Re Claim 7, this claim recites the limitation “said/the flexible-tube delivery element” in Lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one flexible-tube delivery element” in Line 2 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --said/the at least one flexible-tube delivery element-- will be assumed instead.
In Re Claim 8, this claim recites the limitation “the clamping element” twice: Once in Line 2 and once in Line 3.  There is insufficient antecedent basis for this limitation in the claim because it is not known which of the “at least one clamping element” in Line 11 of Claim 1 is being referenced.  For the purpose of prior art analysis, the phrase --the at least one clamping element-- will be assumed instead.
In Re Claim 8, the limitation “at least one concave recess which at least the drive element of the drive unit at least partially engages into” is indefinite because drive element (26) engages the flexible-tube delivery element (16) via the breakthrough (82).  The drive element (26) does not engage the concave recess (46) – See applicant’s specification Page 18, Lines 17 – 19: “The concave recess 46 of the further clamping element 42, 44 preferably comprises at least one break-through 82, through which the drive element 26 of the drive unit 20 is enabled to act onto the flexible-tube delivery element 16, 18”.  For the purpose of prior art analysis, the phrase --at least one concave recess comprising at least one breakthrough through which at least the drive element of the drive unit at least partially engages the flexible-tube delivery element-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent 4,034,773 A) in view of Jess (US Patent 4,155,362 A).


    PNG
    media_image1.png
    598
    740
    media_image1.png
    Greyscale

First annotated Figure 11 of Huggins

    PNG
    media_image2.png
    494
    640
    media_image2.png
    Greyscale

Second annotated Figure 11 of Huggins
In Re Claim 1, Huggins discloses a clamping device (Figure 11 embodiment only) for a delivery device (described in Column 1, Lines 28 – 30), comprising: 
at least one clamp-in unit (8, 12) for clamping in at least one flexible-tube delivery element (14) of the delivery device, wherein, for a delivery of a medium (anesthetics disclosed in Column 1, Line 21), a drive force is exertable on said at least one flexible-tube delivery element (12) since it has an open section of tubing outside the clamp; further, there is clearly an exposed portion of the tube 14 best seen in Figure 1 that is capable of being subjected to a drive force from a peristaltic actuator such as rollers or fingers associated with peristaltic pumps), at least in a state when the at least one flexible-tube delivery element (12) is arranged in the clamp-in unit (8, 12), the clamp-in unit (8, 12) is configured to clamp the flexible-tube delivery element (14) in such a way that it is curved as a whole, viewed in a cross section extending transversely to a delivery direction of the at least one flexible-tube delivery element (14) (portion of the tube 14 that is located in grooves 48/51 is curved; this is consistent with applicant’s definition of “curved as a whole” on Page 2, Lines 20 – 30 of Applicant’s Specification and Figure 3 of Applicant’s Specification), the clamp-in unit (8, 12) comprises at least one clamping element (12), which in particular differs from a drive element of the drive unit (the clamping elements 8 or 12 do not perform any driving functions, therefore they must differ from any element that performs the driving function) and which comprises a convex abutment element (see Second annotated Figure 11 above - the portion inside the annotated enclosure between the two depicted inclined surfaces of 53) realizing an abutment surface for the at least one flexible-tube delivery element (14), the clamp-in unit (8, 12) comprises at least the at least one  clamping element (12), which has at least one angled clamping surface (there are two such surfaces – both are pointed to by a corresponding label 53), and the at least one clamping element (12) comprises at least one adhesive element (top edge of the angled surface of 53 is an “adhesive element” because it is part of “an anvil surface to pinch shut diametrically opposed portions of the tubing 14 on opposite sides of the longitudinal axis of the tubing” – Column 4, Lines 46 – 47; Column 2, Lines 15 – 20; see First annotated Figure 11 above where the arrow points to the top edge depicted as a point of intersection between a horizontal surface and the inclined surface) that is arranged on the clamping surface (surface of 53) of the at least one clamping element (12).
Huggins does not explicitly disclose a drive unit that exerts a drive force on the flexible-tube delivery element (Although Column 1, Lines 28 – 33 disclose a gravity feed type infusion device, the gravity feed is not a drive unit for generating a drive force on the at least one flexible-tube delivery element).
However, Figure 1 of Jess discloses an analogous clamping device (18), at least one flexible tube-delivery element (14), and at least one drive unit (70, 71; {it is part of the pump 16}; this is an equivalent structure to applicant’s drive unit 20, 26 in view of the 112 f invocation – see MPEP 2183) for generating a drive force that that acts onto the flexible-tube delivery element (14) (Column 4, Lines 15 – 22 and 27 – 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the drive unit taught by Jess into the infusion device of Huggins for the purpose of generating and exerting a drive force on the flexible-tube delivery element and for the purpose of providing a metering function (Column 4, Line 35 – 36; a metering function allows variation of flow rate by changing speeds of the drive unit and is not limited by a constant force provided by the gravity feed).

In Re Claim 2, Huggins further discloses that the clamp-in unit (8, 12) comprises at least the clamping element (12), which is in particular embodied differently from the drive element of the drive unit (the clamping elements 8 or 12 do not perform any driving functions, therefore they must differ from any element that performs the driving function) and which comprises the convex abutment element (horizontal portion of 12 between the two depicted inclined surfaces of 53) that realizes the abutment surface for the at least one flexible- tube delivery element (14), wherein the convex abutment element (horizontal portion of 12 between the two depicted inclined surfaces of 53) comprises a concave recess (48 – see Figure 11), at least in a partial region (central portion of the convex abutment element) (Column 4, Lines 54 – 57; Figure 11).

In Re Claim 4, Huggins further discloses that the clamp-in unit (8, 12) comprises at least the at least one clamping element (12) and at least one further clamping element (8) that acts together with the at least one clamping element (12) and delimits at least one concave recess (48), in which at least the convex abutment element (horizontal portion of 12 between the two depicted inclined surfaces of 53) of the clamping element (12) at least partly engages in a state when the clamping element (12) and the further clamping element (8) are connected to one another (Figure 11 shows that they are connected to one another).

    PNG
    media_image3.png
    713
    758
    media_image3.png
    Greyscale

Second annotated excerpt of Figure 11 of Huggins
In Re Claim 5, Huggins further discloses that the clamp-in unit (8, 12) comprises at least the at least one clamping element (12) and at least one further clamping element (8) that acts together with the at least one clamping element (12), wherein the at least one  clamping element (12) and the further clamping element (8) respectively comprise at least one angled clamping surface (angled clamping surface 53 is in clamping element 12, and the angled clamping surface shown in second annotated Figure 11 above is in clamping element 8), said angled clamping surfaces (53 and the one shown in second annotated Figure 11 above) being realized to correspond to one another (each of the two surfaces 53 corresponds to a corresponding angled surface shown in second annotated Figure 11 above).

In Re Claim 6, Huggins further discloses that at least the at least one angled clamping surface (see second annotated Figure 11 above) of the further clamping element (8) comprises at least one concave recess (51), which the flexible-tube delivery element (14) at least partly protrudes into, in at least one clamped state (as shown in Figure 11).

In Re Claim 7, Jess further discloses a delivery device (Figure 1) comprising: at least one clamping device (18) according to claim 1, with at least one flexible-tube delivery element (14), and with at least one drive unit (70, 71) for generating a drive force that acts onto the flexible-tube delivery element (14).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huggins (US Patent 4,034,773 A) in view of Jess (US Patent 4,155,362 A) and further in view of King (US Patent 4,493,710 A).
In Re Claim 3, Huggins and Jess do not disclose three circular-arc sections.
However, Figure 5 of King discloses at least one clamping element (40) wherein the concave recess (63) of the convex abutment element (two projections 62 plus in-between recess 63) is delimited by three circular-arc sections (peak of projection 62, crest of recess 63, peak of next projection 62) of the convex abutment element, which are arranged in a partial region of the convex abutment element and are directly subsequent to one another as shown in Figure 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the convex abutment element of Huggins / Jess such that the concave recess is delimited by three circular-arc sections of the convex abutment element as taught by King for the purpose of eliminating sharp edges that could gouge into and damage the tube.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for indicating Allowable Subject Matter


    PNG
    media_image4.png
    528
    590
    media_image4.png
    Greyscale

Annotated Figure 2B of Kawasumi
In Re Claim 8, Kawasumi (PG Pub US 20080247892 A1) discloses that the clamp-in unit (20, 30; Figure 1) comprises at least the at least one clamping element (20 is one clamping element) and at least one further clamping element (30 is the other opposing clamping element) that acts together with the at least one clamping element (20) and delimits at least one concave recess (33; Figure 2b) comprising at least one breakthrough (see annotated Figure 2B above) through which at least the drive element (72a) of the drive unit (72) at least partially engages the flexible-tube delivery element (50).  However it would not be possible, absent applicant’s disclosure, to combine Huggins / Jess with Kawasumi to arrive at the claimed invention in Claim 8.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746